Investor Relations & Consulting Agreement
 
This Consulting Services Agreement (the “Agreement”) is entered this 28th day of
June, 2010 by and between:
 
La Jolla IPO, Inc
7486 La Jolla Blvd. #360
La Jolla, CA 92037
 
(“Consultant”), and
 
Megola, Inc.
704 Mara St. Suite 111
Point Edward, ON N0N 1G0
 
(Client), a Nevada Corporation, (ticker symbol: MGON), with reference to the
following:
 
1. Conditions
 


i. This Agreement will not take effect, and Consultant will have no obligation
to provide any service whatsoever, unless and until CLIENT returns a signed copy
of this Agreement to Consultant (either by mail or facsimile copy).  CLIENT
shall be truthful with Consultant in regard to any relevant material regarding
CLIENT or the client’s project, verbally or otherwise, or this entire Agreement
will terminate and all monies paid shall be forfeited without further notice.  
 
ii.
Upon execution of this Agreement, Client agrees to cooperate with
Consultant   in carrying out the purposes of this Agreement, keep Consultant
informed of any developments of importance pertaining to Client's business and
abide by this    Agreement in its entirety.

 
Recitals
 
A.
The Client desires to be assured of the services of the Consultant in order to
avail itself of the Consultant’s experience, skills, knowledge, abilities and
background in the fields of business development, stock promotion, financial
consulting, investor relations, and Internet strategies that will increase
investor's visibility in MGON.  The Client is therefore willing to engage the
Consultant upon the terms and conditions set forth herein.

 
B.
The Consultant agrees to be engaged and retained by the Client upon the terms
and conditions set forth herein.

 
NOW THEREFORE, in consideration of the foregoing, of the mutual promises herein
set forth and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
Campaign and Compensation:   Campaign details
 
• La Jolla IPO, Inc. will provide the following services (collectively, the
“Services”):
 

--------------------------------------------------------------------------------



 

A. Distribute all MGON press releases, audio interviews, and market updates by
email to our network of over 800,000 double opt-in, database of targeted
investors.    
B.
Issue a NewsWire Release - circuits include a comprehensive investment community
reach. NewsWire makes your press release available to more than 1,000,000
investment professionals, pension fund managers, institutional investors,
analysts as well as savvy individual investors. By linking your news with 3
other stocks in your sector, it is assured your news is seen by the right
people.

 
C.
Create SEO program to drive traffic to MGON Investor Fact Sheet via Google
Adwords, Yahoo Overture, and a combination of banner ads on the Google placement
network.

 
D.
Contact via email and telephone Consultant’s list of portfolio managers,
traders, brokers, and analysts on behalf of MGON.

 
E.
Feature MGON in Internet Chat rooms with 6 dedicated chatroom representatives
communicating daily 3 hours per day in stockhideout.com chat room.

 
F.
Dedicate 4 telephone representatives to make daily outbound telephone
presentations on MGON to pre qualified stockmarket investors.

 
G.
Produce and distribute a MGON Investor Fact Sheet outlining recent news
headlines, a client overview, a summary on industry trends, on over 150 investor
website worldwide including our twitter and Facebook social network of investors

 
H.
Create and distribute a stockmarketmessenger.com and stockamplifier.com
commentary which is sent to a proprietary opt-in database of accredited,
qualified OTC investors as well as to the Stockmarketmessenger.com website
subscribers;

 
I.
Dedicate 16 article writers to prepare daily financial articles and place them
in over 150 targeted investor websites worldwide.

 
2. Compensation.
 
Compensation to Consultant for services not related to raising capital. The fees
shown below shall be payable as follows: Due at inception of agreement 50,000
restricted shares (value based at $0.50) of OTC: MGON.  It is also herby agreed
that Consultant may in good faith negotiate additional stock or cash on an as
needed basis with a third party,  shareholder of the Client, or Client's
affiliate to effectuate a stable liquid market for Client's project.
 
3. Term.
 
This Agreement shall be for a period of 3 months commencing June 28, 2010, and
terminating September 28, 2010.
 
4. Exclusivity; Performance; Confidentiality.
 
The services of Consultant hereunder shall not be exclusive, and Consultant and
its agents may perform similar or different services for other persons or
entities whether or not they are competitors of Client.  Consultant shall be
required to expend only such time as is necessary to service Client in a
commercially reasonable manner.  Consultant acknowledges and agrees that
confidential and valuable information proprietary to Client and obtained during
its engagement by the Client, shall not be, directly or indirectly, disclosed
without the prior express written consent of the Client, unless and until such
information is otherwise known to the public generally or is not otherwise
secret and confidential.  All such confidential information provided to
Consultant by Client shall be clearly and conspicuously marked with the word
“Confidential.”  Consultant may disclose Client’s confidential information
pursuant to applicable law or regulations or by operation of law, provided that
the Consultant may disclose only such information as is legally required.
 

--------------------------------------------------------------------------------


 
5.  Non Guarantee.
 
Consultant makes no Guarantee that Consultant will be able to successfully
market and in turn secure a loan or investment financing for Client, or to
successfully procure such loan or investment within Client's desired timeframe
or to guarantee that it will secure any loan or investment financing with a
specific or minimum return, interest rate or other terms. Neither anything in
this agreement to the contrary nor the payments of deposits to Consultant by
Client pursuant to fee agreements for services not contemplated herein shall be
construed as any such guarantee. Any comments made regarding potential time
frames or anything that pertains to the outcome of Client's funding requests is
an expression of opinion only. Client acknowledges and agrees it is not required
to make exclusive use of Consultant for any services or documentation deemed
necessary for the purpose of securing investments. Consultant has made no such
demands in order for Client's project to be marketed under the terms of this
agreement. Consultant holds no exclusive rights to the marketing of Client's
project.
 
6. Non Circumvention.


In and for valuable consideration, Client hereby agrees that Consultant may
introduce (whether by written, oral, data, or other form of communication)
Client to one or more opportunities, including, without limitation, existing or
potential investors, lenders, borrowers, trusts, natural persons, corporations,
limited liability companies, partnerships, unincorporated businesses, sole
proprietorships and similar entities (an ““Opportunity”” or
““Opportunities””).  Client further acknowledges and agrees that the identity of
the subject Opportunities, and all other information concerning an Opportunity
(including without limitation, all mailing information, phone and fax numbers,
email addresses and other contact information) introduced hereunder are the
property of Consultant, and shall be treated as confidential information by
Client, its’ affiliates, officers, directors, shareholders, employees, agents,
representatives, successors and assigns.  Client shall not use such information,
except in the context of any arrangement with Consultant in which is directly
and actively involved, and never without Consultant's prior written
approval.  Client further agrees that neither it nor its employees, affiliates
or assigns, shall enter into, or otherwise arrange (either for it/him/herself,
or any other person or entity) any business relationship, contact any person
regarding such Opportunity, either directly or indirectly, or any of its
affiliates, or accept any compensation or advantage in relation to such
Opportunity except as directly though Consultant, without the prior written
approval of Consultant.  Consultant is relying on Client’s assent to these terms
and their intent to be bound by the terms by evidence of their
signature.  Without Client’s signed assent to these terms, Consultant would not
introduce any Opportunity or disclose any confidential information to Client as
herein described.


 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have entered into this Agreement on the
date first written above.
 

Signature:                   Name:  
Edward Monet
   
 
 
 
   
 
 
La Jolla IPO, Inc
   
 
          Date:  June 28, 2010      

 
 
 

Signature:                   Name:  
Joel Gardner
   
 
 
 
   
 
 
Megola Inc.
   
 
          Date:  June 28, 2010      

 

--------------------------------------------------------------------------------


 